DETAILED ACTION

1.	Claims 1-20 are presented for examination.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,206, claims 1-20 of U.S. Patent No. 10,425,381, and claims 1-25 of U.S. Patent No. 9,887,961. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6-8, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempf et al. [ US Patent Application No 2013/0125124 ].

4.	As per claim 1, Kempf discloses the invention as claimed including a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a dynamic host configuration protocol (DHCP) relay agent computing device to cause the DHCP relay agent computing device [ i.e. CNM will intercept DHCP requests and acts as a relay in accordance with “DHCP Relay Agent” ] [ paragraph 0080 ] to:
	receive a DHCP packet [ i.e. CNM receives the DHCP request ] [ Figure 5; and paragraph 0081 ];  
	insert a tenant-specific option information within the DHCP packet [ i.e. CNM acts as DHCP relay, inserts a standard DHCP Relay Option, and forwards the request to the tenant’s DHCP server ] [ Figure 6; and paragraph 0083 ]; 
	wherein the tenant-specific option information is an indicator to a DHCP server to allocate an internet protocol address on an associated address space specific to a tenant in 

5.	As per claim 2, Kempf discloses wherein the tenant-specific option information is selected from at least one of the group consisting of: a transport agent field used to denote an overlay protocol type that is used for tenant isolation; and a tenant identification field used to uniquely identify a tenant [ i.e. tenant ID ] [ Abstract; and paragraph 0022 ].

6.	As per claim 3, Kempf discloses wherein the overlay protocol type is selected from one of the group consisting of: a virtual local area network (VLAN), virtual extensible local area network (VXLAN), distributed overlay virtual ethernet (DOVE), network virtualization using generic routing encapsulation (NVGRE), stateless transport tunneling (STT), and generic network virtualization encapsulation (GENEVE) [ i.e. VLAN ] [ paragraphs 0008-0010 ]. 

7.	As per claim 4, Kempf discloses wherein the tenant-specific option information comprises a virtual network identification field used to denote a virtual network [ i.e. VLAN tag ] [ paragraphs 0010 ]. 



9.	As per claim 7, Kempf discloses wherein the DHCP packet with the tenant-specific option information is transmitted from the DHCP relay agent computing device to a DHCP server   [ i.e. CNM acts as DHCP relay, inserts a standard DHCP Relay Option, and forwards the request to the tenant’s DHCP server ] [ Figure 6; and paragraph 0083 ]. 

10.	As per claim 8, Kempf discloses wherein the programming instructions are further configured to transmit an internet protocol (IP) address to a DHCP client which corresponds with a tenant identification field of the tenant-specific option information [ i.e. DHCP reply containing an IP address ] [ paragraphs 0075, and 0083 ]. 

11.	As per claim 11, Kempf discloses wherein the DHCP server uses access control list (ACL) rules on the tenant-specific option information to locate the associated address space specific to the tenant [ i.e. match rule in the flow entry table ] [ paragraphs 0073, and 0089 ].


	insert multi-tenancy information within a DHCP packet [ i.e. CNM acts as DHCP relay, inserts a standard DHCP Relay Option, and forwards the request to the tenant’s DHCP server ] [ Figure 6; and paragraph 0083 ]; and
	locate an associated address space specific to a tenant by using access control list (ACL) rules in the multi-tenancy information [ i.e. match rule in the flow entry table ] [ paragraphs 0073, and 0089 ],
 	wherein the multi-tenancy information including tenant-specific option information indicating to a DHCP server to locate an internet protocol address on the associated address space specific to the tenant in a multiple tenant cloud data center [ i.e. cloud network manager (CNM) inserts standard DHCP Relay option and forwards the request to the tenant’s DHCP server, the tenant’s DHCP server responds with a DHCP Reply containing an IP address for the VM T3 1690C ] [ Figure 16; and paragraphs 0138-0140 ].

.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 9, 10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al. [ US Patent Application No 2013/0125124 ], and in view of Pani et al. [ US Patent Application No 2015/0124823 ].

15.	As per claim 5, Kempf does not specifically disclose wherein the tenant-specific option information is inserted in a DHCP header of the DHCP packet.  Pani discloses wherein the tenant-specific option information is inserted in a DHCP header of the DHCP packet [ paragraphs 0014, and 0087 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, in view of Pani because the teaching of Pani would enable automatically and dynamically receive the network configuration settings it needs to communicate on the network, without creating addressing conflicts with other devices [ Pani, paragraph 0089 ].

16.	As per claim 9, Pani discloses wherein the IP address transmitted to the DHCP client corresponds with the tenant identification field of the tenant-specific option information and overlaps with an IP address of a different independent tenant [ i.e. overlapping IP addresses ] [ paragraphs 0012, and 0071 ]. 

17.	As per claim 10, Pani discloses wherein the DHCP relay agent computing device runs on a network virtualization edge (NVE) [ paragraph 0082 ].


	a processor, a computer readable memory and a computer readable storage medium associated with a dynamic host configuration protocol (DHCP) server [ Figure 6 ]; 
	program instructions to receive a (DHCP) packet [ i.e. CNM receives the DHCP request ] [ Figure 5; and paragraph 0081 ];  
	program instructions determine that the DHCP packet comprises tenant-specific option information [ i.e. the tenant’s DHCP server 630 responds with a DHCP Reply containing an IP address ] [ Figure 6; and paragraphs 0083, and 0141 ]; and 
	wherein the tenant-specific option information is an indicator to a DHCP server to allocate an internet protocol address on an associated address space specific to a tenant in a multiple tenant cloud data center based on overlay networks [ i.e. cloud network manager (CNM) inserts standard DHCP Relay option and forwards the request to the tenant’s DHCP server, the tenant’s DHCP server responds with a DHCP Reply containing an IP address for the VM T3 1690C ] [ Figure 16; and paragraphs 0138-0140 ];
	the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory [ Figure 10 ].
	Kempf does not specifically disclose

	Pani discloses 
	program instructions to determine that the DHCP packet with the tenant-specific option information has at least one of a link selection sub-option and a subnet selection option [ i.e. sub-options such as link ID selection, subnet ] [ Abstract; and paragraphs 0031, and 0079 ];
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, in view of Pani because the teaching of Pani would enable automatically and dynamically receive the network configuration settings it needs to communicate on the network, without creating addressing conflicts with other devices [ Pani, paragraph 0089 ].

19.	As per claim 13, Pani discloses wherein the address space being selected based on the tenant-specific option information further comprises determining that an address is available in a requested subnet when the DHCP packet is determined to have at least one of the link selection sub-option and the subnet selection option; and allocating the address in the requested subnet when the address is available in the requested subnet [ i.e. allocate the address to the originating client ] [ paragraphs 0072, and 0076 ]. 



21.	As per claim 15, Pani discloses allocating an address for a virtual network identified in response to a determination that the address is not available in the requested subnet [ paragraphs 0016, and 0073 ].

22.	As per claim 19, Kempf in view of Pani disclose the computer program product of claim 17, furthermore, Kempf discloses the DHCP relay agent computing device to transmit an internet protocol (IP) address to a DHCP client which corresponds with a tenant identification field of the tenant-specific option information [ i.e. DHCP reply containing an IP address ] [ paragraphs 0075, and 0083 ], and Pani discloses the IP address transmitted to the DHCP client corresponds with the tenant identification field of the tenant-specific option information and overlaps with an IP address of a different independent tenant [ i.e. overlapping IP addresses ] [ paragraphs 0012, and 0071 ]


23.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kempf et al. [ US Patent Application No 2013/0125124 ], in view of Pani et al. [ US Patent .

24.	As per claim 16, Kempf in view of Pani does not specifically disclose allocating a global address space in response to a determination that the received DHCP packet is devoid of the tenant-specific option information.  Ahrensbach discloses allocating a global address space in response to a determination that the received DHCP packet is devoid of the tenant-specific option information [ i.e. dynamically assigned IP address if DHCP option 82 is not implemented ] [ paragraph 0063 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, Pani and Ahrensbach because the teaching of Ahrensbach would enable to eliminate time-consuming manual procedures and reduce the time required to bring system running and operational [ Ahrensbach, paragraph 0139 ].

Allowable Subject Matter

25.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571) 272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/DUSTIN NGUYEN/
Primary Examiner, Art Unit 2446